     Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 1 of 16
                                                                       1


 1

 2                        UNITED STATES DISTRICT COURT

 3                       NORTHERN DISTRICT OF CALIFORNIA

 4                              SAN JOSE DIVISION

 5
       UNITED STATES OF AMERICA,            )
 6                                          )   CR-18-00258-EJD
                          PLAINTIFF,        )
 7                                          )   SAN JOSE, CALIFORNIA
                   VS.                      )
 8                                          )   DECEMBER 8, 2020
        RAMESH SUNNY BALWANI,               )
 9                                          )   PAGES 1 - 15
                          DEFENDANT.        )
10                                          )
                                            )
11

12                      TRANSCRIPT OF ZOOM PROCEEDINGS
                    BEFORE THE HONORABLE EDWARD J. DAVILA
13                       UNITED STATES DISTRICT JUDGE

14
       A P P E A R A N C E S:
15
       FOR THE PLAINTIFF:       UNITED STATES ATTORNEY'S OFFICE
16                              BY: JOHN C. BOSTIC
                                     JEFFREY B. SCHENK
17                              150 ALMADEN BOULEVARD, SUITE 900
                                SAN JOSE, CALIFORNIA 95113
18
                                BY:  ROBERT S. LEACH
19                                   VANESSA BAEHR-JONES
                                1301 CLAY STREET, SUITE 340S
20                              OAKLAND, CALIFORNIA 94612

21                 (APPEARANCES CONTINUED ON THE NEXT PAGE.)

22
       OFFICIAL COURT REPORTER:
23                             IRENE L. RODRIGUEZ, CSR, RMR, CRR
                               CERTIFICATE NUMBER 8074
24
            PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
25                TRANSCRIPT PRODUCED WITH COMPUTER



                          UNITED STATES COURT REPORTERS
     Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 2 of 16
                                                                       2


 1
       A P P E A R A N C E S: (CONT'D)
 2

 3     FOR DEFENDANT BALWANI:   ORRICK, HERRINGTON & SUTCLIFFE LLP
                                BY: JEFFREY COOPERSMITH
 4                                   AMANDA MCDOWELL
                                701 FIFTH AVENUE, SUITE 5600
 5                              SEATTLE, WASHINGTON 98104

 6                              BY: STEPHEN CAZARES
                                77 SOUTH FIGUEROA STREET, SUITE 3200
 7                              LOS ANGELES, CALIFORNIA 90017

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                         UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 3 of 16
                                                                                        3


           1     SAN JOSE, CALIFORNIA                              DECEMBER 8, 2020

           2                               P R O C E E D I N G S

10:13AM    3          (COURT CONVENED AT 10:13 A.M.)

10:13AM    4                  THE COURT:    THANK YOU.   GOOD MORNING.

10:13AM    5          LET'S CALL 18-258, UNITED STATES VERSUS RAMESH BALWANI.

10:13AM    6          I KNOW MS. KRATZMANN HAS SIGNED YOU IN, BUT WHY DON'T I

10:13AM    7     JUST CAPTURE FOR THE RECORD THE APPEARANCES OF THE PARTIES,

10:13AM    8     PLEASE.

10:13AM    9          WHO APPEARS FOR THE GOVERNMENT?

10:13AM   10                  MR. LEACH:    GOOD MORNING, YOUR HONOR.

10:13AM   11          THIS IS ROBERT LEACH ON BEHALF UNITED STATES.         I APOLOGIZE

10:14AM   12     I'M NOT ON THE VIDEO.      I'M HAVING SOME TECHNICAL ISSUES IN THE

10:14AM   13     OFFICE.

10:14AM   14          AND I UNDERSTAND MY COLLEAGUES, JEFF SCHENK,

10:14AM   15     VANESSA BAEHR-JONES, AND JOHN BOSTIC, ARE ON AS WELL.

10:14AM   16                  THE COURT:    YES.   THANK YOU.   GOOD MORNING.   I SEE

10:14AM   17     THEM HERE.    GOOD MORNING EVERYONE.

10:14AM   18          AND WHO APPEARS FOR THE DEFENSE?

10:14AM   19                  MR. COOPERSMITH:     GOOD MORNING, YOUR HONOR.

10:14AM   20          THIS IS JEFF COOPERSMITH ON BEHALF OF MR. BALWANI.

10:14AM   21          WITH ME ARE MY COLLEAGUES, STEVE CAZARES AND

10:14AM   22     AMADA MCDOWELL, ALSO ON BEHALF OF MR. BALWANI.

10:14AM   23          MR. BALWANI IS ALSO PRESENT.

10:14AM   24          AND AS THE COURT HAS INQUIRED BEFORE, WE DO HAVE THE

10:14AM   25     ABILITY TO CALL HIM ON HIS CELL PHONE IF THERE'S SOME NEED TO



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 4 of 16
                                                                                      4


10:14AM    1     TALK TO HIM OFFLINE FROM THE ZOOM CALL.

10:14AM    2                 THE COURT:   ALL RIGHT.   THANK YOU.

10:14AM    3          AND HE DOES CONSENT TO THIS STATUS CONFERENCE PROCEEDING

10:14AM    4     VIA REMOTE TECHNOLOGY OWING TO THE PANDEMIC?

10:14AM    5                 MR. COOPERSMITH:   YES, YOUR HONOR.

10:14AM    6                 THE COURT:   ALL RIGHT.   THANK YOU.   GOOD MORNING

10:14AM    7     EVERYONE.

10:14AM    8          I DID RECEIVE YESTERDAY EVENING DOCUMENT 621, WHICH WAS A

10:15AM    9     PROPOSED SCHEDULE.   THANK YOU FOR MEETING AND CONFERRING AND

10:15AM   10     PUTTING THAT TOGETHER.

10:15AM   11          BEFORE WE DISCUSS THIS, LET ME JUST OPEN THE FLOOR.        IS

10:15AM   12     THERE ANYTHING THAT EITHER PARTY WANTS TO BRING TO MY ATTENTION

10:15AM   13     INITIALLY ABOUT ANYTHING IN THE CASE?

10:15AM   14          LET ME HAVE YOU SLOW DOWN.

10:15AM   15                 MR. LEACH:   NOT FROM THE GOVERNMENT, YOUR HONOR.

10:15AM   16                 THE COURT:   ALL RIGHT.   THANK YOU.   MR. COOPERSMITH.

10:15AM   17                 MR. COOPERSMITH:   NOT FROM THE DEFENSE, YOUR HONOR.

10:15AM   18                 THE COURT:   ALL RIGHT.   THANK YOU VERY MUCH.

10:15AM   19          LET ME ALSO THANK YOU FOR MEETING AND CONFERRING AND

10:15AM   20     PUTTING TOGETHER THIS PROPOSED SCHEDULE.

10:15AM   21          I SEE THAT IT DESCENDS FROM -- WITH SOME DEADLINES FROM

10:15AM   22     MAY OF NEXT YEAR, 2021, THROUGH A PROPOSED TRIAL DATE OF

10:15AM   23     AUGUST, THE LAST WEEK IN AUGUST OF 2021 WITH -- IN BETWEEN WITH

10:15AM   24     RESPECTIVE FILING DATES AND SUBMISSION DATES FOR OTHER ITEMS.

10:16AM   25     THANK YOU FOR PUTTING THAT TOGETHER.     IT GIVES ME SOME GUIDANCE



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 5 of 16
                                                                                    5


10:16AM    1     AS TO WHAT I NEED TO DO ABOUT LOOKING AT OUR SCHEDULE FOR NEXT,

10:16AM    2     NEXT YEAR.

10:16AM    3          I SHOULD TELL YOU OVERARCHING IT'S -- I KNOW BOTH PARTIES

10:16AM    4     IN THIS CASE WOULD WISH TO GET TO TRIAL AS SOON AS POSSIBLE.       I

10:16AM    5     KNOW THAT.

10:16AM    6          AND OWING TO THE PANDEMIC, OF COURSE, ALL OF OUR LIVES

10:16AM    7     HAVE CHANGED DRAMATICALLY AND CONTINUE TO CHANGE.     WE'VE BEEN

10:16AM    8     DOING REMOTE COURT FOR SOME TIME.    AS YOU PROBABLY KNOW, IN THE

10:16AM    9     NORTHERN DISTRICT OF CALIFORNIA OUR COURTS ARE -- WE'LL REALLY

10:16AM   10     RESTRICTING IN-PERSON ATTENDANCE IN OUR COURT BUILDINGS AND

10:16AM   11     HAVE CONDUCTED OUR CALENDARS AS SUCH WITH RESTRICTED AND

10:16AM   12     LIMITED IN-PERSON PROCEEDINGS.

10:16AM   13          AS YOU KNOW, THERE ARE NO MORE TRIALS FOR THE BALANCE OF

10:16AM   14     THE YEAR, AND ALBEIT IT IS JUST A FEW WEEKS, BUT WE PUT THAT IN

10:17AM   15     PLACE A FEW WEEKS AGO.

10:17AM   16          OUR COUNTIES, THE COUNTIES THAT ARE SERVED BY THE NORTHERN

10:17AM   17     DISTRICT, MOST OF THEM SAVE FOR ONE, I BELIEVE, HAVE ENGAGED IN

10:17AM   18     MORE STRINGENT AND AGGRESSIVE LOCKDOWN, I'LL CALL THEM,

10:17AM   19     PROTOCOLS FOR THE SAFETY OF THE PUBLIC.    WE'RE ALL COGNIZANT OF

10:17AM   20     THOSE THINGS.   SO WE'RE OPERATING IN THAT UNIVERSE RIGHT NOW.

10:17AM   21          IT'S ANTICIPATED, AS YOU KNOW, YOUR -- THE CODEFENDANT IN

10:17AM   22     THIS CASE TRIAL IS SCHEDULED TO START IN MARCH, AND I'VE HAD

10:17AM   23     DISCUSSION WITH THE LAWYERS ABOUT THAT.    I HAVE NOT DISTURBED

10:17AM   24     THE MARCH TRIAL DATE, AND WE'RE ADVANCING AND DOING

10:17AM   25     PREPARATIONS IN ANTICIPATION OF THAT DATE REMAINING.



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 6 of 16
                                                                                   6


10:17AM    1          I'VE BEEN TOLD THAT THE TRIAL ESTIMATE IN THE PARTNER CASE

10:17AM    2     IS ABOUT THREE MONTHS IS WHAT I'VE BEEN INFORMED.     SO THAT

10:17AM    3     BETTER INFORMS YOU, I THINK, FOR A SCHEDULE.      MY PRESUMPTION IS

10:17AM    4     THAT YOU USE THAT AS A METRIC TO PUT TOGETHER THE PROPOSED CASE

10:18AM    5     SCHEDULE FOR MR. BALWANI.

10:18AM    6          AS I SAID, THE SCHEDULE, YOUR SCHEDULE SUGGESTS A TRIAL

10:18AM    7     DATE IN AUGUST OF NEXT YEAR WHICH WOULD DOVETAIL AND FIT

10:18AM    8     APPROPRIATELY, I THINK, WITH THE CASE, MS. HOLMES'S CASE SHOULD

10:18AM    9     IT GO IN MARCH AS ANTICIPATED.

10:18AM   10          WE KNOW THAT ALL OF US, THE WORLD ACTUALLY, IS EAGER AND

10:18AM   11     WAS GRATEFUL TO HEAR ABOUT THE VACCINES THAT HAVE BEEN

10:18AM   12     DEVELOPED AT AMAZING SPEED.   AND THE FDA, I THINK, IS NOW

10:18AM   13     APPROVING FOR THE UNITED STATES PURPOSES THE VACCINE.

10:18AM   14          BUT WE ALSO KNOW THE REALITIES OF DISTRIBUTING MILLIONS

10:18AM   15     AND MILLIONS OF VACCINES TO A POPULATION WILL BE CHALLENGING.

10:18AM   16     SO WE'LL KEEP TO MONITORING THAT.    OF COURSE THAT AFFECTS ALL

10:18AM   17     OF US FOR JURY PURPOSES AND COURT PURPOSES.

10:18AM   18          WHAT I READ, AND YOU READ THE SAME THING, I'M SURE,

10:19AM   19     SUGGESTS THAT THE VACCINE SHOULD BE DISTRIBUTED, I THINK I READ

10:19AM   20     SOMETHING -- A COUPLE OF THINGS THAT SUGGEST BY SUMMER THINGS

10:19AM   21     SHOULD LOOK GOOD AT LEAST AS FAR AS LARGE NUMBERS OF THE

10:19AM   22     POPULATION HAVING THAT VACCINE AVAILABLE TO THEM, AND WE'LL

10:19AM   23     CONTINUE TO MONITOR THAT.

10:19AM   24          OF COURSE WE JUXTAPOSE THAT WITH THE SCHEDULE THAT WE'VE

10:19AM   25     PROPOSED, AND THAT IS SOMETHING THAT WE'LL ALL BE COGNIZANT OF



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 7 of 16
                                                                                   7


10:19AM    1     AS WELL.

10:19AM    2          I SHOULD TELL YOU THAT I ALSO HAVE -- I KNOW YOU'LL FIND

10:19AM    3     THIS HARD TO BELIEVE -- BUT I DO HAVE OTHER MATTERS ON THE

10:19AM    4     CALENDAR BEFORE ME.   THERE'S -- AND IN THE SPIRIT OF FULL

10:19AM    5     DISCLOSURE, IT'S PUBLIC INFORMATION, OF COURSE, IF YOU LOOK AT

10:19AM    6     OUR DOCKET WE HAVE A CASE INVOLVING TWO DEFENDANTS WHO ARE

10:19AM    7     ALLEGED TO BE INVOLVED IN SOME GANG, AND IT'S A HOMICIDE CASE

10:19AM    8     THAT IS QUITE OLD.    IT'S, I THINK, FOUR YEARS OLD MAYBE, THREE

10:20AM    9     OR FOUR YEARS OLD, AND THEY HAVE REQUESTED A TRIAL.     I WILL

10:20AM   10     LOOK AT THEIR SCHEDULE.

10:20AM   11          MY RECOLLECTION IS THAT THEY SUBMITTED SOMETHING RECENTLY

10:20AM   12     AND WERE ASKING FOR A TRIAL IN THE FALL OF NEXT YEAR, AND OF

10:20AM   13     COURSE THAT LOOKS LIKE IT WOULD COMPETE WITH THE TRIAL HERE.

10:20AM   14          SO ALL OF THIS IS TO SAY I'M GRATEFUL FOR YOUR SCHEDULE.

10:20AM   15     I AM NOT GOING TO ADOPT IT TODAY.    I'M GOING TO TAKE IT BACK,

10:20AM   16     LOOK AT OUR SCHEDULE, LOOK AT, AGAIN, WHAT I THINK WE CAN DO,

10:20AM   17     AND I WILL EITHER SUBMIT SOMETHING BACK TO YOU OR I ANTICIPATE

10:20AM   18     WE'LL SET ANOTHER STATUS CONFERENCE SOME TIME SOON AND PERHAPS

10:20AM   19     WE CAN DISCUSS ANOTHER SCHEDULE THEN.

10:20AM   20          LET ME JUST ASK THE PARTIES -- I DO HAVE A QUESTION FOR

10:20AM   21     YOU, MR. COOPERSMITH, AND MR. LEACH.    IF YOU COULD TELL ME WHAT

10:21AM   22     DO YOU ANTICIPATE THE LENGTH OF THE TRIAL FOR MR. BALWANI?

10:21AM   23     WHAT IS THE LENGTH, EXPECTED, ANTICIPATED LENGTH?

10:21AM   24          MR. LEACH, MAYBE YOU CAN TELL ME WHAT YOU ANTICIPATE THE

10:21AM   25     GOVERNMENT -- HOW MUCH TIME THE GOVERNMENT NEEDS FOR THE



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 8 of 16
                                                                                       8


10:21AM    1     GOVERNMENT'S CASE?

10:21AM    2          WHOOPS.   WE CAN'T HEAR YOU, MR. LEACH.      NOPE.   THERE'S A

10:21AM    3     BUTTON THAT NEEDS TO BE PRESSED SOMEWHERE.

10:21AM    4                MR. LEACH:   CAN YOU HEAR ME NOW, YOUR HONOR?

10:21AM    5                THE COURT:   YES.    THERE WE GO.

10:21AM    6                MR. LEACH:   SORRY ABOUT THAT INCONVENIENCE,

10:21AM    7     YOUR HONOR.

10:21AM    8          I ANTICIPATE THE TRIAL LENGTH WILL BE SIMILAR TO THE

10:21AM    9     HOLMES TRIAL, POSSIBLY A LITTLE BIT SHORTER GIVEN OUR

10:21AM   10     EXPERIENCE WITH ANOTHER TRIAL IN THE MATTER.      AND PERHAPS THE

10:21AM   11     RESTRICTIONS WE'RE GOING TO BE OPERATING UNDER IN TERMS OF

10:22AM   12     COVID MIGHT BE SLIGHTLY DIFFERENT.       SO WE PROJECTED EIGHT WEEKS

10:22AM   13     FOR THE HOLMES TRIAL.   I THINK IT WILL BE SLIGHTLY LESS THAN

10:22AM   14     THAT BUT NOT CONSIDERABLY LESS THAN THAT.      THE ISSUES OVERLAP

10:22AM   15     SUBSTANTIALLY.   THE WITNESSES ARE OVERLAPPING SUBSTANTIALLY.

10:22AM   16     SO I THINK IT CAN BE A LITTLE QUICKER BUT NOT A LOT QUICKER.

10:22AM   17                THE COURT:   OKAY.    SO DO YOU THINK SIX TO

10:22AM   18     EIGHT WEEKS, IS THAT A FAIR ESTIMATE?

10:22AM   19                MR. LEACH:   YES, YOUR HONOR.     FOR THE GOVERNMENT'S

10:22AM   20     CASE-IN-CHIEF.

10:22AM   21                THE COURT:   RIGHT.   OKAY.

10:22AM   22          MR. COOPERSMITH, CAN YOU ANSWER THE SAME QUESTION, IF YOU

10:22AM   23     CAN, FOR THE DEFENSE?

10:22AM   24                MR. COOPERSMITH:     YES.   YES, YOUR HONOR.

10:22AM   25          WHEN LISTENING TO THE GOVERNMENT'S ESTIMATE AND THINKING



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 9 of 16
                                                                                       9


10:22AM    1     ABOUT WHAT I EXPECT OUR CASE WILL BE, I THINK IT'S GOING TO BE

10:22AM    2     A MINIMUM OF THREE MONTHS.      IT COULD BE LONGER.    ALSO, IT

10:22AM    3     DEPENDS ON THE GOVERNMENT'S CASE, BUT IT'S REALLY THE SAME AS

10:22AM    4     WHAT YOU HEARD IN THE STATUS CONFERENCE LAST WEEK WITH RESPECT

10:22AM    5     TO MS. HOLMES, THREE TO FOUR MONTHS.     IT COULD BE A LITTLE

10:23AM    6     SHORTER THAN MS. HOLMES FOR THE REASONS THAT MR. LEACH ALREADY

10:23AM    7     MENTIONED THAT THE GOVERNMENT'S CASE MAY INDEED GO FASTER.

10:23AM    8          WE'RE CERTAINLY HOPEFUL THAT THE COVID-19 CRISIS WILL BE

10:23AM    9     DISSIPATED IF NOT ELIMINATED BY THEN, AND IF SO, THAT COULD

10:23AM   10     SPEED THINGS UP IF THERE ARE LESS SAFETY PROTOCOLS REQUIRED,

10:23AM   11     BUT I THINK TO BE SAFE WE'RE TALKING ABOUT A MINIMUM OF

10:23AM   12     THREE MONTHS AND POSSIBLY A LITTLE BIT LONGER.

10:23AM   13                THE COURT:   FOR THE TOTALITY OF THE TRIAL?

10:23AM   14                MR. COOPERSMITH:     YES, YOUR HONOR.    YES, YOUR HONOR.

10:23AM   15                THE COURT:   THE GOVERNMENT'S CASE AND YOUR CASE?

10:23AM   16                MR. COOPERSMITH:     YES, YOUR HONOR.

10:23AM   17                THE COURT:   OKAY.    WELL, THANK YOU.     THAT'S HELPFUL.

10:23AM   18          ALL RIGHT.   PARDON ME.

10:23AM   19          SO WHAT I WOULD LIKE TO DO, AS I HAVE SAID, I AM NOT GOING

10:23AM   20     TO ADOPT THE SCHEDULE, BUT IT'S INFORMATIVE.        THANK YOU.    I

10:23AM   21     APPRECIATE YOU PUTTING YOUR HEADS TOGETHER AND MEETING AND

10:23AM   22     CONFERRING AND ADVANCING THIS.

10:23AM   23          I'M GOING TO TAKE THIS AND TAKE IT THROUGH NEXT WEEK, AND

10:23AM   24     MAYBE AT THE END OF NEXT WEEK I'LL BE ABLE TO LOOK AT OUR

10:24AM   25     CALENDAR AND SEE WHERE OTHER CASES LIE, AND I'LL BE ABLE TO



                                   UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 10 of 16
                                                                                     10


10:24AM    1     FASHION SOMETHING THAT WE SHOULD DISCUSS AGAIN BEFORE I ADOPT A

10:24AM    2     FINAL SCHEDULE.

10:24AM    3          WITH THAT IN MIND, I THINK WE SHOULD SET ANOTHER STATUS

10:24AM    4     CONFERENCE.   I JUST THINK IT'S PRUDENT TO DO THAT.       AND I DON'T

10:24AM    5     MEAN TO BURDEN ALL OF YOU, BUT I DO WANT TO KEEP A TIGHT REIN

10:24AM    6     ON BOTH CASES HERE.

10:24AM    7          SO WHAT DO YOU THINK?       SHOULD WE COME BACK AT THE LATER

10:24AM    8     PART OF JANUARY?   EARLY PART OF FEBRUARY?

10:24AM    9          DO YOU HAVE SOME THOUGHTS, MR. COOPERSMITH?      MR. LEACH?

10:24AM   10                 MR. LEACH:   I THINK EITHER LATE JANUARY OR EARLY

10:24AM   11     FEBRUARY.   PROBABLY AFTER THE HOLMES PRETRIAL CONFERENCE WHICH

10:24AM   12     I KNOW IS JANUARY 22ND.

10:24AM   13          SO EITHER THE LAST WEEK OF JANUARY OR THAT FIRST WEEK OF

10:24AM   14     FEBRUARY WOULD WORK FOR THE GOVERNMENT.

10:25AM   15                 THE COURT:   OKAY.    WHY DON'T WE FLIP OVER BECAUSE I

10:25AM   16     THINK I HAD RESERVED SOME TIME THE LAST WEEK IN JANUARY SHOULD

10:25AM   17     IT BE NEEDED FOR ANY HOLMES MATTER.

10:25AM   18          SO WHY DON'T WE LOOK AT FEBRUARY.

10:25AM   19          YES, MR. COOPERSMITH.

10:25AM   20                 MR. COOPERSMITH:     I'M SORRY, YOUR HONOR.   IF I COULD

10:25AM   21     ASK A CLARIFYING QUESTION WITH REGARD TO THAT?

10:25AM   22          SO I UNDERSTAND THE COURT IS NOT GOING TO ADOPT THE

10:25AM   23     SCHEDULE THE PARTIES HAVE PROPOSED TODAY, AND YOU'LL THINK

10:25AM   24     ABOUT THAT.

10:25AM   25          JUST SO I UNDERSTAND, IS THE COURT PLANNING TO MAKE A



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 11 of 16
                                                                                      11


10:25AM    1     SCHEDULE IN THE NEXT FEW WEEKS OR IS THE PLAN FROM THE COURT TO

10:25AM    2     MAKE A SCHEDULE AT THIS NEXT STATUS CONFERENCE THAT YOU'RE

10:25AM    3     THINKING ABOUT SETTING IN FEBRUARY, I GUESS?

10:25AM    4                 THE COURT:   WELL, WHAT I'D LIKE TO DO IS TO PUT

10:25AM    5     SOMETHING TOGETHER THAT I THINK WOULD FIT THE ANTICIPATED COURT

10:25AM    6     SCHEDULE FOR NEXT YEAR, AND THEN GIVE THAT TO YOU AS SOON AS

10:25AM    7     POSSIBLE, AND THEN WE WOULD DISCUSS THAT IN FEBRUARY.

10:26AM    8            I DON'T THINK THAT WOULD INTERFERE TOO MUCH WITH THE WORK

10:26AM    9     THAT YOU NEED TO DO, BOTH SIDES, FOR MR. BALWANI'S CASE.

10:26AM   10                 MR. COOPERSMITH:   OKAY.   THANK YOU, YOUR HONOR.    I

10:26AM   11     UNDERSTAND.

10:26AM   12            IT SOUNDS LIKE WE'LL LIKELY GET A SCHEDULE FROM THE COURT

10:26AM   13     THEN WITHIN THE NEXT -- I MEAN, I'M NOT TRYING TO SET A

10:26AM   14     DEADLINE FOR YOUR HONOR.

10:26AM   15                 THE COURT:   THANK YOU.    I APPRECIATE THAT.   THANK

10:26AM   16     YOU.

10:26AM   17                 MR. COOPERSMITH:   -- BUT WITHIN THE NEXT WEEK OR

10:26AM   18     TWO, AND THEN WE'LL DISCUSS THAT, AND HOPEFULLY FINALIZE IT AT

10:26AM   19     THE FUTURE STATUS CONFERENCE IF THAT IS CORRECT.

10:26AM   20                 THE COURT:   RIGHT.   RIGHT.

10:26AM   21            AND WHAT I WANT TO DO IS JUST GIVE YOU SOME INFORMATION

10:26AM   22     FROM THE COURT'S PERSPECTIVE, HAVE YOU LOOK AT IT, AND THEN SEE

10:26AM   23     WHAT YOU NEED TO DO AS FAR AS ADJUSTMENTS ON YOUR TEAMS'

10:26AM   24     AVAILABILITIES, WITNESSES, THAT TYPE OF THING.

10:26AM   25            HOPEFULLY WE CAN GET A FINAL SCHEDULE FOR YOU SOME TIME IN



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 12 of 16
                                                                                    12


10:26AM    1     FEBRUARY.   THAT WOULD BE THE GOAL.

10:26AM    2                 MR. COOPERSMITH:   YOUR HONOR, I'M SORRY TO BELABOR

10:26AM    3     THE POINT BUT -- AND I UNDERSTAND THE COURT HAS OTHER MATTERS

10:26AM    4     AND THAT'S, OF COURSE, NOT SURPRISING TO US, BUT DO YOU

10:27AM    5     ANTICIPATE, IF YOU KNOW, WHETHER YOU'LL ATTEMPT TO SET THIS

10:27AM    6     TRIAL FOR MR. BALWANI IN 2021 OR DO YOU HAVE ANY CONCERN THAT

10:27AM    7     IT WOULD, GIVEN THE COURT'S CALENDAR, SLIP TO THE FOLLOWING

10:27AM    8     YEAR?

10:27AM    9                 THE COURT:   IT'S NOT MY DESIRE TO TRY THE CASE IN

10:27AM   10     2022.

10:27AM   11                 MR. COOPERSMITH:   OKAY.   THANK YOU, YOUR HONOR.

10:27AM   12     THAT'S GOOD.   I APPRECIATE THAT.

10:27AM   13                 THE COURT:   RIGHT.   RIGHT.   SO WE'LL JUST HAVE TO

10:27AM   14     LOOK AND SEE WHERE THAT IS.

10:27AM   15          BUT MY DESIRE IS TO HAVE BOTH, BOTH PARTIES IN THIS CASE

10:27AM   16     TRIED NEXT YEAR.

10:27AM   17                 MR. COOPERSMITH:   THANK YOU, YOUR HONOR.

10:27AM   18                 THE COURT:   YOU'RE WELCOME.

10:27AM   19          ALL RIGHT.    ANYTHING ELSE?

10:27AM   20          LET'S SELECT A DATE, MS. KRATZMANN, IN FEBRUARY, MAYBE THE

10:27AM   21     SECOND WEEK OF FEBRUARY.    WE CAN SPECIAL SET SOMETHING IF WE

10:27AM   22     NEED TO.

10:27AM   23                 THE CLERK:   YES, YOUR HONOR.

10:27AM   24                 THE COURT:   WHY DON'T WE DO THAT.     LET'S NOT SET

10:27AM   25     THIS ON A MONDAY AFTERNOON CALENDAR.



                                    UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 13 of 16
                                                                                      13


10:28AM    1                  THE CLERK:   OKAY.

10:28AM    2                  THE COURT:   WHY DON'T WE SET IT ON A --

10:28AM    3                  THE CLERK:   THURSDAY, FEBRUARY 9TH AT 10:00 A.M. OR

10:28AM    4     FEBRUARY 10TH -- FEBRUARY 9TH IS TUESDAY, AND FEBRUARY 10TH IS

10:28AM    5     WEDNESDAY.    WE DO HAVE AN AFTERNOON MATTER ON THE 9TH, BUT

10:28AM    6     THOSE ARE AVAILABLE.

10:28AM    7                  THE COURT:   RIGHT.   DO COUNSEL HAVE A PREFERENCE AS

10:28AM    8     TO EITHER OF THOSE DAYS?

10:28AM    9                  MR. LEACH:   EITHER WORKS FOR THE GOVERNMENT,

10:28AM   10     YOUR HONOR.

10:28AM   11                  MR. COOPERSMITH:     THE SAME FOR THE DEFENSE,

10:28AM   12     YOUR HONOR.

10:28AM   13                  THE COURT:   OH, DEAR, YOU'RE GOING TO MAKE THE COURT

10:28AM   14     MAKE A DECISION.

10:28AM   15          (LAUGHTER.)

10:28AM   16                  THE COURT:   LET'S SET THE 9TH THEN, THE 9TH AT

10:28AM   17     10:00 A.M., PLEASE, FOR FURTHER STATUS.       TIME CONTINUES TO BE

10:28AM   18     TOLLED HERE BECAUSE OF THE TRIAL -- EXCUSE ME, BECAUSE OF THE

10:28AM   19     STATUS CONFERENCE AND THE NATURE OF THIS MATTER BEING SET FOR

10:28AM   20     TRIAL PREVIOUSLY.

10:28AM   21          SO TIME IS EXCLUDED IN THIS MATTER TO ALLOW FOR ALL

10:28AM   22     PARTIES TO CONTINUE TO WORK ON THE TRIAL IN THIS MATTER,

10:28AM   23     INCLUDING NECESSARY PREPARATIONS AS ADVANCED BY THE SCHEDULE

10:29AM   24     THAT THEY'VE PROPOSED HERE WORK CONTINUES IN THAT MATTER, AND

10:29AM   25     I'LL CONTINUE TO EXCLUDE TIME IN THIS MATTER AND READOPT ANY



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 14 of 16
                                                                                   14


10:29AM    1     TIME EXCLUSION PREVIOUSLY ENTERED IN THIS MATTER.       TIME IS

10:29AM    2     EXCLUDED.

10:29AM    3          IS THAT ALL RIGHT WITH YOU, MR. LEACH?

10:29AM    4                  MR. LEACH:   YES, IT IS, YOUR HONOR.   THANK YOU.

10:29AM    5                  THE COURT:   IS THAT ALL RIGHT WITH YOU,

10:29AM    6     MR. COOPERSMITH?

10:29AM    7                  MR. COOPERSMITH:     YOUR HONOR, SO THE PREVIOUS WAIVER

10:29AM    8     OF SPEEDY TRIAL THAT MR. BALWANI SIGNED RAN THROUGH TODAY,

10:29AM    9     DECEMBER 8TH?

10:29AM   10                  THE COURT:   YES.

10:29AM   11                  MR. COOPERSMITH:     AND I'VE CONFERRED WITH

10:29AM   12     MR. BALWANI, AND OBVIOUSLY HE WASN'T SURE WHETHER THERE WOULD

10:29AM   13     BE A TRIAL DATE SET TODAY, BUT WE WILL WAIVE SPEEDY TRIAL

10:29AM   14     THROUGH THE DATE OF THE NEXT STATUS CONFERENCE THE COURT HAS

10:29AM   15     SET, FEBRUARY 9TH.

10:29AM   16          I CAN'T WAIVE ANY MORE TIME WHEN I DON'T KNOW WHAT THE

10:29AM   17     DATES ARE.

10:29AM   18                  THE COURT:   SURE.

10:29AM   19                  MR. COOPERSMITH:     SO THROUGH THE FEBRUARY 9TH

10:29AM   20     CONFERENCE MR. BALWANI DOES WAIVE, AFTER CONSULTING WITH

10:29AM   21     COUNSEL, HIS SPEEDY TRIAL TIME THROUGH FEBRUARY 9TH.

10:29AM   22                  THE COURT:   ALL RIGHT.   THANK YOU.   THAT'S A

10:30AM   23     REMINDER TO ALL COUNSEL THAT IN ADDITION TO A SCHEDULING MATTER

10:30AM   24     AND PERHAPS THE COURT'S SETTING OF THE TRIAL DATE FROM WHICH

10:30AM   25     THE COURT COULD THEN EXCLUDE TIME TO THE TRIAL DATE, WE WILL



                                     UNITED STATES COURT REPORTERS
               Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 15 of 16
                                                                                       15


10:30AM    1     HAVE TO TAKE UP AN ADDITIONAL TIME EXCLUSION SHOULD THAT BE

10:30AM    2     NECESSARY.

10:30AM    3          SO I'LL PUT THAT ON EVERYBODY'S AGENDA AS WELL.

10:30AM    4          ALL RIGHT.    THANKS.

10:30AM    5          ANYTHING FURTHER FROM EITHER PARTY?

10:30AM    6                  MR. LEACH:   NOT FROM THE GOVERNMENT, YOUR HONOR.

10:30AM    7     THANK YOU VERY MUCH.

10:30AM    8                  MR. COOPERSMITH:   AND NOT FROM THE DEFENSE,

10:30AM    9     YOUR HONOR.    THANK YOU.

10:30AM   10                  THE COURT:   ALL RIGHT.    WELL, THANK YOU.   IT'S GOOD

10:30AM   11     SEEING YOU ALL.

10:30AM   12          I WISH YOU ALL THE BEST OF THE HOLIDAY SEASON, AND I HOPE

10:30AM   13     THAT YOU AND YOUR FAMILIES CAN STAY SAFE, AND WE'LL REJOICE

10:30AM   14     ONCE THIS VACCINE IS ADMINISTERED, FIRST OF ALL TO THOSE WHO

10:30AM   15     NEED IT MOST, THAT IS THE DOCTORS, FIRST RESPONDERS, THOSE

10:30AM   16     NURSES AND OTHER STAFF WHO ARE HELPING PEOPLE IN THE HOSPITAL

10:30AM   17     AND JUST DOING MARVELOUS EFFORTS ON ALL OF OUR BEHALVES AND

10:30AM   18     OTHERS.

10:30AM   19          SO I WISH YOU ALL WELL.        IT'S GOOD SEEING YOU, AND WE'LL

10:31AM   20     SEE YOU IN FEBRUARY.      THANKS.

10:31AM   21                  MR. LEACH:   THANK YOU, YOUR HONOR.    SAME TO YOU.

10:31AM   22                  MR. COOPERSMITH:   THANK YOU, YOUR HONOR.

10:31AM   23                  THE CLERK:   COURT IS ADJOURNED.    THIS WEBINAR SHALL

10:31AM   24     TERMINATE.

10:31AM   25          (COURT CONCLUDED AT 10:31 A.M.)



                                     UNITED STATES COURT REPORTERS
     Case 5:18-cr-00258-EJD Document 640 Filed 12/14/20 Page 16 of 16


 1

 2

 3                          CERTIFICATE OF REPORTER

 4

 5

 6

 7           I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8     STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9     280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10     CERTIFY:

11           THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12     A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13     ABOVE-ENTITLED MATTER.

14

15
                                ______________________________
16                              IRENE RODRIGUEZ, CSR, RMR, CRR
                                3CERTIFICATE NUMBER 8074
17

18
                                DATED:   DECEMBER 11, 2020
19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
